DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-6) in the reply filed on 12/7/2022 is acknowledged.

Claims 7-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kohama et al. (US PG. Pub. 2019/0267416).

Regarding claim 1 – Kohama teaches a sensor package (fig. 1B & 4B, 31 [paragraph 0025] Kohama states, “imaging module 31”) comprising: an image sensor (10b [paragraph 0148] Kohama states, “image sensor 10a”): a mounting substrate (1 [paragraph 0025] Kohama states, “image sensor mounting base 1”) to which the image sensor (10b) is mounted; a frame (19b [paragraph 0102] Kohama states, “lens barrel 19b”) provided in (within the outer side surfaces of the mounting substrate 1) the mounting substrate (1) so as to surround the image sensor (10b); and a cover (12 [paragraph 0025] Kohama states, “lid 12”) attached to the frame (19b) so as to cover the image sensor (10b), wherein the mounting substrate (1) comprises: terminals (fig. 1B, 3d [paragraph 0026] Kohama states, “electrode pads 3d”) electrically connected with the image sensor (fig. 4B, 10b): and a groove (see groove formed to accommodate terminals 3d and image sensor 10b) provided in a predetermined depth between an area in which the frame (19b) is provided and the terminals (3d; figure 4B shows a groove space between the foot of the frame and the terminals 3d). 

Regarding claim 3 – Kohama teaches the sensor package according to claim 1, wherein a gold plating layer ([paragraph 0039] Kohama states, “electrode pads 3d, the external-circuit connecting pads, the inner wires, and the feedthrough conductors are plated…The plating layer may be, for example, a Ni plating layer with a thickness of 0.5 to 10 μm, or the Ni plating layer may further be coated with a gold (Au) plating layer with a thickness of 0.5 to 3 μm”) is formed on surfaces of the terminals (fig. 1B, 3d).

Regarding claim 5 – Kohama teaches a mounting substrate (fig. 3D, 4B, 1 [paragraph 0025] Kohama states, “image sensor mounting base 1”) to which an image sensor (10b [paragraph 0148] Kohama states, “image sensor 10a”) is mounted, the mounting substrate (1) comprising: terminals (fig. 1B, 3d [paragraph 0026] Kohama states, “electrode pads 3d”) electrically connected with the image sensor (10b), and a groove (see groove formed to accommodate terminals 3d and image sensor 10b) provided in a predetermined depth between an area in which a frame  (19b [paragraph 0102] Kohama states, “lens barrel 19b”) is provided so as to surround the image sensor (10b) and the terminals (3d; figure 4B shows a groove space between the foot of the frame and the terminals 3d).

Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohara et al. (US PG. Pub. 2017/0280558).

Regarding claim 1 – Ohara teaches a sensor package (fig. 16, 1 [paragraph 0047] Ohara states, “camera module”) comprising: an image sensor (22 [paragraph 0082] Ohara states, “image sensor 22”): a mounting substrate (21 [paragraph 0082] Ohara states, “wiring substrate 21”) to which the image sensor (22) is mounted; a frame (24 [paragraph 0084] Ohara states, “cover body 24”) provided in the mounting substrate (21) so as to surround the image sensor (22; see fig. 16); and a cover (23 [paragraph 0082] Ohara states, “light-transmitting unit 23”) attached to the frame (24) so as to cover the image sensor (22), wherein the mounting substrate (21) comprises: terminals ([paragraph 0083] Ohara states, “The image sensor 22 is electrically connected to the wiring substrate 21 by a wire or the like not illustrated”) electrically connected with the image sensor (22): and a groove (44 [paragraph 0383] Ohara states, “The separating portion 44 may be a void portion”) provided in a predetermined depth (depth within the mounting substrate 21) between an area in which the frame (24) is provided and the terminals (claimed structure shown in figure 16). 

Regarding claim 5 -  Ohara teaches a mounting substrate (fig. 16, 21 [paragraph 0082] Ohara states, “wiring substrate 21”) to which an image sensor (22 [paragraph 0082] Ohara states, “image sensor 22”) is mounted, the mounting substrate (22) comprising: terminals ([paragraph 0083] Ohara states, “The image sensor 22 is electrically connected to the wiring substrate 21 by a wire or the like not illustrated”) electrically connected with the image sensor (22), and a groove (44 [paragraph 0383] Ohara states, “The separating portion 44 may be a void portion”) provided in a predetermined depth (depth within the mounting substrate 21) between an area in which a frame (24) is provided so as to surround the image sensor (22) and the terminals (claimed structure shown in figure 16).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohama et al.

Regarding claim 4 – Kohama teaches the sensor package according to claim 1, but in this particular embodiment fails to teach wherein a chip is mounted in the groove.
 	In an alternative embodiment Kohama teaches a sensor package (fig. 16) wherein a chip (11 [paragraph 0154] Kohama states, “electronic component 11 include passive components including chip capacitors”) is mounted in the groove (groove shown having chip 3 therein).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the sensor package having a groove as taught by Kohama with a chip being mounted in the groove as taught by the alternative embodiment of Kohama because the chip will provide additional functionality to the sensor package, placing it within the groove will reduce the thickness of the sensor package and help protect the chip from the environment.

Regarding claim 6  Kohama teaches the mounting substrate according to claim 5, but in this particular embodiment fails to teach wherein a chip is mounted in the groove.
 	In an alternative embodiment Kohama teaches a mounting substrate (fig. 16, 1) wherein a chip (11 [paragraph 0154] Kohama states, “electronic component 11 include passive components including chip capacitors”) is mounted in the groove (groove shown having chip 3 therein).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the mounting substrate having a groove as taught by Kohama with a chip being mounted in the groove as taught by the alternative embodiment of Kohama because the chip will provide additional functionality to the sensor package, placing it within the groove will reduce the thickness of the sensor package and help protect the chip from the environment.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohama et al. in view of Machida (US PG. Pub. 2018/0210207)

Regarding 2 – Kohama teaches the sensor package according to claim 1, wherein the frame (fig. 4B, 19b) is made from a resin ([paragraph 0058] Kohama states, “barrel 19b may include a barrel formed from, for example, a resin”).
 	Kohama fails to teach wherein the frame is made from thermosetting anaerobic resin.
 	Machida teaches a frame (fig. 1, 124 [Abstract] Machida states, “sealing member 124”) wherein the frame (124) is made from thermosetting anaerobic resin ([paragraph 0100] Machida states, “Various resins of a thermosetting resin, a photocurable resin, a moisture-curable resin, an anaerobic curable resin, and the like, such as an epoxy resin, a urethane-based resin, an acrylic resin, a vinyl acetate-based resin, an ene-thiol-based resin, a silicone-based resin, and a modified polymer resin, can be used as the sealing member”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the sensor package having a frame made of resin as taught by Kohama with the frame being made from thermosetting anaerobic resin as taught by Machida because anaerobic resins are known to be solvent free and environmentally friendly as well as fast curing at normal temperatures (no additional heat/light required).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Minamio et al. (US PG. Pub. 2007/0019101) discloses an optical device.
Shinko Electric Industries (EP1848034) discloses an electronic component device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469. The examiner can normally be reached M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN T SAWYER/Primary Examiner, Art Unit 2847